

116 HR 6123 IH: Northern Mariana Islands Coronavirus Emergency Assistance Act
U.S. House of Representatives
2020-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6123IN THE HOUSE OF REPRESENTATIVESMarch 5, 2020Mr. Sablan introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide funds for general government operations of the Commonwealth of the Northern Mariana Islands, and for other purposes.1.Short titleThis Act may be cited as the Northern Mariana Islands Coronavirus Emergency Assistance Act. 2.Funds for CNMI government operations(a)AppropriationsThere is hereby appropriated to the Commonwealth of the Northern Mariana Islands $100,000,000 for general government operations.(b)OffsetNotwithstanding section 161 of the Energy Policy and Conservation Act (42 U.S.C. 6241), the Secretary of Energy shall draw down and sell not to exceed $100,000,000 of crude oil from the Strategic Petroleum Reserve for fiscal year 2020.